Citation Nr: 0722414	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a May 2003 rating decision.  

(The claim for retroactive compensation benefits less than 
100 percent for the veteran's service-connected post-
traumatic stress disorder from January 1993 is addressed in a 
separate Board decision.)  







REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1948 to 
April 1952.  The appellant was the veteran's representative.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 attorney fee eligibility 
decision issued by the RO.  

In February 2006, the Board remanded this issue to the RO, 
via the Appeals Management Center (AMC), for further 
development.  



FINDINGS OF FACT

1.  The appellant and the veteran entered into an attorney 
fee agreement in March 1998 to appeal a decision of the Board 
that denied service connection for PTSD.  

2.  In July 2002, the RO granted service connection for PTSD 
and assigned a rating of 30 percent, effective on January 20, 
1993; the appellant was paid for his representation of the 
veteran leading up to the July 2002 rating decision.  

3.  In September 2002 the veteran submitted a power of 
attorney appointing the Veterans of Foreign Wars (VFW) to be 
his representative before VA.  

4.  In October 2002 the VFW submitted a claim for increased 
rating for the service-connected PTSD; the RO subsequently 
issued a rating decision in May 2003 that granted a rating of 
100 percent for the veteran's service-connected PTSD, 
effective on October 7, 2002.  

5.  The increased rating granted in May 2003 was not the 
result of an appeal of the disability rating initially 
assigned by the agency of original jurisdiction and did not 
result in an increased initial rating; accordingly it is not 
a "past-due benefit" by definition.  

6.  The appellant had no involvement in the increased rating 
granted by the May 2003 rating decision and provided no 
representation to the veteran in connection with that 
decision.  



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits resulting from the May 2003 rating decision are not 
met.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.609 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The basic facts of this case are not in dispute.  

The veteran filed a claim for service connection for PTSD in 
January 1993, which was denied by an RO rating decision in 
April 1994.  The veteran appealed to the Board, which issued 
a decision in January 1998 denying service connection.  

The appellant and the veteran entered into an attorney fee 
agreement in March 1998 whereby a contingent fee in the 
amount of 20 percent of any award or settlement granted to 
the veteran pursuant to his claim was to be paid directly to 
the attorney by VA.  

In April 1999, the Court of Appeals for Veterans Claims 
vacated and remanded the Board's January 1998 decision.  In 
July 2002 the RO granted service connection for PTSD and 
assigned a rating of 30 percent effective on January 20, 
1993.  

The appellant was paid in full based on the grant of benefits 
per the July 2002 RO decision in October 2002, and waived the 
opportunity to appeal that payment.  

In September 2002, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) appointing the Veterans of Foreign Wars (VFW) 
to be his representative to prepare, present and prosecute 
his claim for any and all VA benefits.  

In October 2002, the VFW submitted a claim for increase.  The 
RO subsequently issued a rating decision in May 2003 that 
granted a rating of 100 percent for the veteran's service-
connected PTSD effective on October 7, 2002, the date of the 
receipt of the request for increase filed by VFW.  

On June 2, 2003 the appellant sent a letter to the RO 
asserting that the appellant was the veteran's representative 
and asserting a right to attorney fees resulting from the May 
2003 rating decision.  

On June 6, 2003, the RO notified the appellant that attorney 
fees would not be awarded because VFW, not the appellant, was 
the veteran's current representative of record.  

On June 25, 2003 the RO received a letter from the veteran 
reappointing the appellant as his representative before VA.  

On June 26, 2003, the RO sent a letter to the veteran (with 
copy to the appellant) advising him that the appellant was 
now recognized as his representative before the Board, and 
that a timely Notice of Disagreement (NOD) in regard to the 
July 2002 rating decision must be filed not later than August 
14, 2003.  

For the following reasons, the Board finds that there are no 
past due benefits assignable resulting from the May 2003 
rating action, and in any case the present appellant was not 
the veteran's representative during that phase.  


"Past due benefits"

When the benefit granted on appeal is service connection for 
a disability, the "past due benefit" is assigned based on 
the initial disability rating assigned by the agency of 
original jurisdiction (AOJ) following the award of service 
connection.  38 C.F.R. § 20.609(h)(3)(i).  

If an increased evaluation is subsequently granted as the 
result of an appeal of the disability rating initially 
assigned by the AOJ, the attorney-at-law will be paid a 
supplemental payment based on the increase granted on appeal.  
38 C.F.R. § 20.609(h)(3)(i) (emphasis added).  

The initial rating was assigned in the rating decision of 
July 2002.  The appellant has argued that the October 2002 
letter filed by VFW should have been construed as a timely 
NOD of the July 2002 rating decision rather than as a new 
claim; the Board has found in a separate action that the 
October 2002 letter by VFW was in fact a new claim for an 
increased rating rather than an NOD.  

The appellant also contends that he filed a timely NOD in 
November 2002 regarding the July 2002 rating decision.  The 
file does not contain such a letter.  

The Board simply notes that, even if such a letter was sent 
to the RO, there is no indication that the RO received it, 
and more particularly no indication that the May 2003 rating 
increase was in any way the result of such a letter, or any 
other action or communication by the appellant on the 
veteran's behalf.  

As noted, the RO's letter of June 26, 2003 advised the 
veteran and the appellant that a timely NOD in regard to the 
July 2002 rating decision must be filed not later than August 
14, 2003.  

However, the appellant did not submit an NOD on behalf of the 
appellant until November 17, 2003 (received by the RO on 
November 20).  

As no timely NOD was filed in regard to the initial rating 
assigned in the July 2002 rating decision, that decision - 
and the initial rating therein - became final. 38 C.F.R. 
§§ 20.302, 20.1103.  

The May 2003 rating action was clearly responsive to the 
VFW's claim for increase filed in October 2002 rather than a 
timely appeal for increased initial rating.  The May 2003 
rating action accordingly by definition does not represent a 
"past due benefit" for which attorney fees may be granted.  


Representation

If an increased evaluation is subsequently granted as the 
result of an appeal of the disability rating initially 
assigned by the AOJ, and if the attorney-at-law represents 
the claimant at that phase of the claim, the attorney-at-law 
will be paid a supplemental payment based on the increase 
granted on appeal.  38 C.F.R. § 20.609(h)(3)(i) (emphasis 
added).  

As noted, the May 2003 rating decision does not result from 
the appeal of an initial rating decision.  Further, the Board 
finds that the appellant did not represent the veteran at 
this phase of the claim.  
 
The Board notes that a specific claim may be prosecuted at 
any one time only by one recognized organization, attorney, 
agent or other person properly designated to represent the 
appellant.  38 C.F.R. § 20.601.  

The appellant argues that the March 1998 fee agreement should 
apply rather than the veteran's power of attorney to VFW.  
However, the veteran's September 2002 power of attorney 
clearly appoints VFW to be his representative to prepare, 
present, and prosecute his claim for any and all benefits 
from VA.  

The VFW's subsequent October 2002 claim for a higher rating 
was a new claim, rather than a continuation of the claim in 
which the appellant represented the veteran, and there is no 
evident reason why the March 1998 fee agreement, rather than 
the VFW power of attorney, should apply to that new claim.  

The Board finally notes that the appellant had no apparent 
involvement in the action that resulted in the increased 
rating granted by the May 2003 rating decision.  The 
appellant did not submit the action that resulted in the 
veteran's higher rating, and he did not represent the veteran 
before VA during the adjudication of that claim.  Having had 
no part in the veteran's successful claim, there is no 
equitable reason why he should share in the fruits thereof.  



ORDER

The claim for payment of attorney fees from past-due benefits 
resulting from a May 2003 rating decision is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


